Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on November 21, 2020.  New claims 16-22 have been added.  Claims 1-10 have been canceled.  Claims 11-22 are pending and will be considered for examination.  
	
Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  Claims 11 and 16 recite the limitation “…the user” in line 5 and line 3 respectively.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0009774 A1 (“Sabeta”) in view of US 2006/0116935 A1 (“Evans”) and further in view of 2002/0007324 A1 (“Centner”).
Claims 11 and 16: Sabeta teaches a contacting process for an online marketplace comprising:
providing a scan-able QR code with a product to a buyer who already has the ordered product with a capability to be scanned by the buyer (Fig. 3a, “22” Sabeta discloses taking a picture of receipt of a product that was purchased by a buyer;  Fig. 3b “22” and paragraph [0065], lines 1-5 disclose extracting a QR code from the receipt) using an online market-place (Sabeta paragraph [0065], lines 5-9 discloses an integrated application.  Applicant's specification discloses that the “online marketplace” can be an application or website (paragraph [0020])) wherein the scan-able QR code is associated with a direct web based contact to a pre-defined Sabeta paragraph [0065], lines 9-19 and Fig. 3c, “11” discloses presenting order information to the user that includes store name, purchase date, and purchase price);
providing the buyer access to the scan-able QR code wherein scanning of the scan-able QR code (Fig. 3a, “22” Sabeta discloses taking a picture of receipt of a product that was purchased by a buyer; Fig. 3b “22” and paragraph [0065], lines 1-5 disclose extracting a QR code from the receipt) on the market-place (Sabeta paragraph [0065], lines 5-9 discloses an integrated application.  Applicant's specification discloses that the “online marketplace” can be an application or website (paragraph [0020])).
Sabeta does not teach an automatic login process takes place using pre-stored login credentials, wherein the pre-stored login credentials are associated with the buyer, wherein the pre-stored login credentials are stored in a handheld device.  However, Evans teaches an automatic login process takes place using pre-stored login credentials, wherein the pre-stored login credentials are associated with the user, wherein the pre-stored login credentials are stored in a handheld device (paragraph [0013], lines 3-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the automatic login process of Evans into the invention of Sabeta.  One of ordinary skill in the art would have been motivated to do so in order to automate the login process, as taught by Evans.
Fig. 1, “11”; paragraph [0027], lines 11-16) and a direct web based pre-defined seller (Fig. 1, “12”; paragraph [0027], lines 22-27), wherein the contact is a user defined message which is received by the pre-defined seller (paragraph [0027], lines 22-24 teaches that a buyer distributes RFQ’s to suppliers; paragraph [0042], lines 15-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Centner into the invention of Evans. One of ordinary skill in the art would have been motivated to do so in order to allow the buyer and seller to communicate via email.
The cited prior art does not teach the message contains an order information that is received by the pre-defined seller along with the order information of the buyer and a conversation history with the user.  However this limitation is not functionally involved in the steps of the recited method. Therefore this limitation is deemed to be nonfunctional descriptive material. The steps of the claimed process would be the same regardless of the information contained in the message. The difference between the Applicant’s message and the prior art is merely subjective. Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claims 12 and 13: The cited prior art teaches the limitations of claim 11 as noted above.  Sabeta does not teach that the contact is initiated using a marketplace application or marketplace website. However, Centner teaches a method for conducting a transaction between a buyer and a supplier, wherein the contact is initiated using an application (paragraph [0042], lines 15-20) residing on a website (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Centner into the invention of Sabeta. One of ordinary skill in the art would have been motivated to do so in order to allow the buyer and supplier to communicate via email.
	Claim 14: The cited prior art teaches the limitations of claim 11 as noted above.  Sabeta also teaches that the process is for returning a product (paragraph [0002]).
	Claims 17 and 22: This claim is rejected under the same rationale as set forth above in claims 11 and 16.
Claims 18 and 19: These claims are rejected under the same rationale as set forth above in claims 12 and 13.
Claim 20: This claim is rejected under the same rationale as set forth above in claim 14.
Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0009774 A1 (“Sabeta”) in view of US 2006/0116935 A1 (“Evans”) and further in view of 2002/0007324 A1 (“Centner”) and US 2002/0174021 A1 (“Chu”).
Claim 15: The cited prior art teaches the limitations of claim 11 as noted above. The cited prior art does not teach that contact is initiated to the nearest contact person using a marketplace environment. However, Chu teaches a method for optimizing a shopping list that electronically contacts the nearest merchant to determine product availability (paragraph [0044], 16-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use this feature of Chu in the invention Evans. One of ordinary skill in the art would have been motivated to do so in order to allow the buyer to contact the nearest supplier.
Claim 21: This claim is rejected under the same rationale as set forth above in claim 15.

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 103, have been considered but are moot because of the new ground(s) of rejection.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625